Interim Decision #1301

MATTER OF SIBUCEVIO

In VISA PETITION Proceedings
A-11904545
Deekied by Board September 3, 1963
Since the stepparent-stepchild relationship created by virtue of the petitioner's
marriage in 1952 to the father of the beneficiary (latter then 13 years of age)
was discontinued and brought to an end when said marriage was legally terminated by divorce in 1057 with custody of the beneficiary awarded the father,
and both petitioner and father have subsequently remarried other persons,
the petitioner is not now the "parent" of the beneficiary within the meaning
of section 101(b) (2), Immigration and Nationality Act, and, therefore, ineligible to petition for third preference quota status on his behalf as her stepson.
[Matter of 0—, 8 I. & N. Dec. 592, distinguished.]

The District Director of Immigration and Naturalization at Los
Angeles, California on June 17, 1963 entered an order denying the
visa petition filed by the petitioner on January 7, 1963 to accord the
beneficiary third preference status as provided in section 203(a) (3)
of the Immigration and Nationality Act. The case has been certified
to this Board for final decision in accordance with the applicable
regulations. The petitioner in. her petition to classify status of an
alien for the issuance of an immigrant visa, which was subscribed

and sworn to at San Pedro, California on. January 4, 1963, deposed
that she is a native and citizen of Yugoslavia, lawfully admitted to
the United States for permanent residence at Chicago, Illinois on
April 6, 1960.
The beneficiary was born in Yugoslavia on. February 15, 1939. He
has been living in Canada since October 1962. On examination of the
record we find that the beneficiary was 13 years of age when the petitioner married the beneficiary's father on July 31, 1952. The petitioner separated from the beneficiary's father on October 27, 1956 and
their marriage was terminated by divorce on December 3, 1957, at
which time custody of the beneficiary was awarded to his father with
whom he has since resided. The petitioner testified that no issue was
born from her marriage to the beneficiary's father. The petitioner
363

Interim Decision 4t1301
testified that both she and the beneficiary's father had each remarried
on two occasions since being divorced on December 3, 1957.
Under section 101(b) (1) (B) of the Immigration and Nationality
Act the term "child" means an unmarried person under 21 years of age
who is a stepchild, whether or not born out of wedlock, provided the
child has not reached the age of 18 years at the time the marriage
creating the status of stepchild. occurred. Section 101(b) (2) of the
Act defines the term "parent," "father," or "mother" as meaning a
parent, father, or mother only where the relationship exists by reason
of any of the circumstances set forth in section 101(b) (1) of the Act.
Hence, under the pertinent statutes the petitioner and the beneficiary
acquired the status of "mother" and "child," respectively, when the
petitioner married the beneficiary's father on July 31, 1959..
The District Director's conclusion that the petitioner was not the
beneficiary's parent or mother at the time she executed and filed on his
behalf the petition to accord him preference quota status under section
203 of the Immigration and Nationality Act and his reasons therefor
are concurred in by this Board. In Matter of C—, 8 I. & N. Dee. 592,
this Board held that a married stepdaughter, 45 years of age, was eligible on petition for fourth preference - quota status as a "daughter"
within the meaning of section 203(a) (4) of the Act, as amended, provided there existed an original relationship of "stepparent" and "stepchild" validly created in accordance with the provisions of section
101(b) (1) (B) of the Act, as amended. In Matter of C—, supra, the
marriage between the beneficiary's mother and the petitioning stepfather was in existence when the petition was filed on behalf of the
beneficiary and at the time of the Board's decision on March 4, 1900.
In other words, the relationship established by reason of section
101(b) (1) (B) of the Act does not cease to exist when the stepchild
marries or reaches 21 years of age provided the marriage that created
the status of stepchild is in existence. In Matter of C—, supra, there
was a reuniting of a family unit that had been in existence since the
beneficiary was seven years old.
The facts in the instant case are readily distinguishable from those
present in Matter of C—, supra. In the instant case the evidence
establishes that the relationship between the petitioner and the beneficiary lapsed on October 27, 1956 when the petitioner separated from
the beneficiary's father. In this connection, it is noted that the petitioner in her application for an immigrant visa, subscribed and sworn
to before a United States Consular officer at Oslo, Norway on March 31,
1960, deposed she had been living and employed in Oslo, Norway since
1956. The relationship ceased to exist in fact on December 3, 1957
when the petitioner's marriage to the beneficiary's father was dissolved
pursuant to a decree of divorce. The relationship between the peti364

Interim Decision 4t1301
tioner and •eneficiary that came into being by reason of the petitioner's
marriage to the beneficiary's father in 1952 was one of "aff inity," as
distinguished from consanguinity.
Consanguinity or blood relationship is incapable of dissolution.
"Affinity" is generally defined to be the relationship by marriage between a husband and his wife's blood relatives, or 'between a wife and
her husband's blood relatives. Hence, it has been held that upon dissolution of a childless marriage by divorce and remarriage of wife or

husband, "affinity" between divorced husband and wife's children of
a former marriage is extinguished. When the marriage is dissolved,
and there are no children of the marriage, society is not served or
benefited by the continuance of the fiction when the cause has ceased
(cf. Brotherhood o/ Locomotive Firemen. and Enginemen. v. Hogan,

et al. and authorities cited, 5 F. Stipp. 598).
The petitioner herein has testified that no issue resulted from her
marriage to the beneficiary's father and that she and the beneficiary's
father have each remarried twice since their divorce in December 1057.

The evidence of record shows the beneficiary's father was awarded
custody of him at the time of the aforementioned divorce and that the
beneficiary thereafter resided with his father until at least October
1962. The relationship which came into being between the petitioner
and the beneficiary by virtue of the petitioner's marriage to the beneficiary's father in 1952 was discontinued and brought to an end. when
the aforementioned marriage was legally terminated by divorce in
December 1957. Moreover, the beneficiary's father's two remarriages
created additional stepmothers of the beneficiary. The statute requires that the petitioner be the "parent" at the time of the filing of
the petition. In this case the petitioner cannot meet this statutory
requirement and on the basis of all the evidence present in this record
together with the authorities cited, it is our considered opinion that the
petitioner is not the "parent" of the beneficiary and as a consequence
thereof may not petition for issuance of an immigrant visa, on his
behalf. Clearly, it cannot be held that a, family unit is being reunited
in this case. Upon full consideration. of all the evidence of record,
the findings of fact, conclusion of law and the order entered by the
District Director of Immigration and Naturalization on June 17, 1963
are hereby approved. Hence, the following order will be entered.
ORDER: It is ordered that the order entered by the District Director of Immigration and Naturalization at Los Angeles, California on
June 17, 1963, denying the petitioner's petition to accord the beneficiary third preference status as provided in section 203 (a) (3) of the
Immigration and Nationality Act be and the same is hereby approved.

•

365

